Exhibit 3.2 AMENDED AND RESTATED BYLAWS OF MINDBODY, INC. (as amended on June 2, 2015 and effective as of the closing of the corporation’s initial public offering) TABLE OF CONTENTS Page ARTICLE I - CORPORATE OFFICES 1 1.1 REGISTERED OFFICE 1 OTHER OFFICES 1 ARTICLE II - MEETINGS OF STOCKHOLDERS 1 PLACE OF MEETINGS 1 ANNUAL MEETING 1 SPECIAL MEETING 1 ADVANCE NOTICE PROCEDURES 1 NOTICE OF STOCKHOLDERS’ MEETINGS 4 QUORUM 4 ADJOURNED MEETING; NOTICE 4 CONDUCT OF BUSINESS 5 VOTING 5 STOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING 5 RECORD DATES 5 PROXIES 6 LIST OF STOCKHOLDERS ENTITLED TO VOTE 6 INSPECTORS OF ELECTION 6 ARTICLE III – DIRECTORS 7 POWERS 7 NUMBER OF DIRECTORS 7 ELECTION, QUALIFICATION AND TERM OF OFFICE OF DIRECTORS 7 RESIGNATION AND VACANCIES 7 PLACE OF MEETINGS; MEETINGS BY TELEPHONE 8 REGULAR MEETINGS 8 SPECIAL MEETINGS; NOTICE 8 QUORUM; VOTING 8 BOARD ACTION BY WRITTEN CONSENT WITHOUT A MEETING 9 FEES AND COMPENSATION OF DIRECTORS 9 REMOVAL OF DIRECTORS 9 ARTICLE IV - COMMITTEES 9 COMMITTEES OF DIRECTORS 9 COMMITTEE MINUTES 9 MEETINGS AND ACTION OF COMMITTEES 9 SUBCOMMITTEES 10 ARTICLE V – OFFICERS 10 OFFICERS 10 APPOINTMENT OF OFFICERS 10 SUBORDINATE OFFICERS 10 REMOVAL AND RESIGNATION OF OFFICERS 10 VACANCIES IN OFFICES 11 REPRESENTATION OF SHARES OF OTHER CORPORATIONS 11 AUTHORITY AND DUTIES OF OFFICERS 11 -i- TABLE OF CONTENTS (continued) Page ARTICLE VI – STOCK 11 STOCK CERTIFICATES; PARTLY PAID SHARES 11 SPECIAL DESIGNATION ON CERTIFICATES 11 LOST CERTIFICATES 12 DIVIDENDS 12 TRANSFER OF STOCK 12 STOCK TRANSFER AGREEMENTS 12 REGISTERED STOCKHOLDERS 12 ARTICLE VII - MANNER OF GIVING NOTICE AND WAIVER 12 NOTICE OF STOCKHOLDERS’ MEETINGS 12 NOTICE BY ELECTRONIC TRANSMISSION 13 NOTICE TO STOCKHOLDERS SHARING AN ADDRESS 13 NOTICE TO PERSON WITH WHOM COMMUNICATION IS UNLAWFUL 13 WAIVER OF NOTICE 14 ARTICLE VIII - INDEMNIFICATION 14 INDEMNIFICATION OF DIRECTORS AND OFFICERS IN THIRD PARTY PROCEEDINGS 14 INDEMNIFICATION OF DIRECTORS AND OFFICERS IN ACTIONS BY OR IN THE RIGHT OF THE CORPORATION 14 SUCCESSFUL DEFENSE 14 INDEMNIFICATION OF OTHERS 14 ADVANCE PAYMENT OF EXPENSES 15 LIMITATION ON INDEMNIFICATION 15 DETERMINATION; CLAIM 15 NON-EXCLUSIVITY OF RIGHTS 16 INSURANCE 16 SURVIVAL 16 EFFECT OF REPEAL OR MODIFICATION 16 CERTAIN DEFINITIONS 16 ARTICLE IX - GENERAL MATTERS 16 EXECUTION OF CORPORATE CONTRACTS AND INSTRUMENTS 16 FISCAL YEAR 17 SEAL 17 CONSTRUCTION; DEFINITIONS 17 ARTICLE X – AMENDMENTS 17 -ii- BYLAWS OF MINDBODY, INC. ARTICLE I - CORPORATE OFFICES 1.1 REGISTERED OFFICE The registered office of MINDBODY, Inc. shall be fixed in the corporation’s certificate of incorporation, as the same may be amended from time to time. 1.2 OTHER OFFICES The corporation’s board of directors may at any time establish other offices at any place or places where the corporation is qualified to do business.
